Citation Nr: 1600074	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  07-39 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an undiagnosed illness under 38 C F R § 3.317, to include a skin disorder of the arms and shoulders, memory loss, blackouts, fatigue, malaise, weakness and loss of muscle mass secondary to disuse and cachexia, previously claimed as service connection for lupus.

2.  Entitlement to compensation under the provisions of 38 USCA §1151 for bilateral shoulder and hip disabilities due to medical treatment by VA.  

3.  Entitlement to an evaluation in excess of 60 percent for service-connected asthma.  


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Esquire


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1985 to March 1994, including service from August 1990 to March 1994 in support of Operations Desert Shield/Desert Storm. 

By rating action in August 1998, the RO, in part, denied service connection for systemic lupus erythematosus (to include a skin disorder of the arms and shoulders, memory loss, blackouts, fatigue, malaise, weakness and loss of muscle mass secondary to disuse and cachexia), claimed as due to undiagnosed illness.  The Veteran and his representative were notified of this decision and did not appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 RO decision which, in part, found that new and material evidence had not been received to reopen the claim of entitlement to service connection for systemic lupus erythematosus, and a March 2006 decision that denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a bilateral shoulder disability and bilateral total hip replacement due to VA treatment.  

The issue of entitlement to an increased evaluation for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final rating decision dated in August 1998, the RO denied the Veteran's claim of entitlement to service connection for systemic lupus erythematous claimed as an undiagnosed illness on the basis that there was limited probative evidence of record that the Veteran had qualifying service in the Persian Gulf or that the Veteran's lupus had any relation to the Veteran's service.  

2.  New and material evidence was not received within a year of the August 1998 rating decision that would prevent it from becoming final.  

3.  Evidence received since the August 1998 rating decision, while new, fails to raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for lupus, claimed as an undiagnosed illness.  

4.  The Veteran's bilateral shoulder disability did not result from VA medical treatment for lupus in 1997.  

5.  A bilateral hip disability, while it may have resulted from the Veteran's lupus treatment, was not the proximate cause of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA when they treated the Veteran's lupus in 1997; the disability was a reasonably foreseeable result of the treatment; and the treatment occurred with the Veteran's informed consent.  


CONCLUSIONS OF LAW

1.  The unappealed August 1998 rating decision that denied service connection for lupus is final.  38 U.S.C.A. § 7105 (West 1998); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  Evidence received since the August 1998 rating decision is not new and material; the claim for entitlement to service connection for lupus is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a bilateral shoulder disability as a residual of VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

4.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a bilateral hip disability as a residual of VA treatment have not been met.  38 U.S.C.A. § 1151(West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letters in April 2005 and August 2011.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

Multiple VA examinations were provided (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Board notes that in a May 2011 brief, the Veteran's former representative, Disabled American Veterans (DAV), indicated that the Board should consider the Veteran's 38 U.S.C.A. § 1151claims under the regulations prior to the 1998 amendments regarding proximate cause and foreseeability, which apply only to claims filed on or after October 1, 1997.  However, the Board points to the Veteran's date of claim for his 38 U.S.C.A. § 1151 claims, April 2005, which was well after the 1998 regulations were passed.  Therefore, the Board will consider the amendments in its analysis of these claims.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Whether New and Material Evidence has been Received to Reopen a Claim of Entitlement to Service Connection for an Undiagnosed Illness, Previously Claimed as Service Connection for Lupus

The Veteran has claimed entitlement to service connection for an undiagnosed illness, previously claimed as service connection for lupus.  He contends that his undiagnosed condition was caused by his service in Turkey when he served during the Gulf War and manifests itself through various symptoms.  In an August 1998 rating decision, the Veteran was denied entitlement to service connection for his lupus on the basis that he did not have the qualifying service and that there was no nexus linking his current condition to his period of active service.  The Veteran did not file a notice of disagreement to this decision, but in August 2004 filed a claim to reopen such claim which was denied in a December 2004 rating decision.  The Veteran filed a notice of disagreement to his decision in April 2005.

To prevail on the issue of service connection on the merits, there must be evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

As noted, the RO originally denied the Veteran's claim for entitlement to service connection for lupus on the basis that there was no probative evidence that his disability was caused by service and that the Veteran did not have qualifying service.  The Veteran did not appeal that rating decision, and did not submit any new and material evidence within a year of that rating decision.  As such, the August 1998 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the RO's August 1998 denial to reopen the Veteran's claim, the evidence of record included outpatient treatment records from the Gainesville VA Outpatient Clinic, service treatment records, the Veteran's statements and the Veteran's claim.  

Since the prior final decision, new evidence has been added to the claims file.  Such evidence consists of service treatment records, a VA examination in April 2008, VA outpatient treatment reports and lay statements by the Veteran in support of his claim.  

Under 38 C.F.R. § 3.156(c)(1), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.   Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury or disease (ii) Additional service records forwarded by the Department of Defense or the service department of VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim."  The Board finds that although the newly associated service treatment records and personnel records were associated with the Veteran's claims folder after VA's original request for the records, these records are not relevant for the purposes of reconsidering the Veteran's undiagnosed illness claim.  Pertinently, these records do not indicate that the Veteran's current undiagnosed illness manifested during military service or within one year of discharge from service, which as discussed, was the basis for the previous denial.  Furthermore, indeed, the newly associated records do not address the Veteran's qualifying service during the Gulf War or his claimed lupus or symptoms associated with lupus.  Therefore, these service treatment records and service personnel records are not relevant to this issue before the Board.  Accordingly, the Board will not reconsider the Veteran's undiagnosed illness claim pursuant to 38 C.F.R. § 3.156(c).  However, as will be discussed below, the Board will address whether these records are new and material sufficient to reopen the Veteran's previously denied claim.  

The Board notes the Veteran's submission of his service treatment records; however, it finds that these records only confirm that the Veteran served in Turkey during the Gulf war, and did not show the qualifying service in the Gulf Theater of operation for service connection for an undiagnosed illness.  
Parenthetically, to qualify for compensation based on an undiagnosed illness under
38 C F R. § 3 317, a "Persian Gulf Veteran" is defined as "a veteran who served on
active military, naval or air service in the Southwest Asia Theater of Operations
during the Persian Gulf War."  38 C F R § 3 317 (d)(1).  The "Southwest
Asia Theater of Operations" includes Iraq, Kuwait, Saudi Arabia, the neutral zone
between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates Oman,
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red
Sea, and the airspace above these locations.  38 C F R. § 3 317(d)(2). Turkey is not
one of the areas within the Southwest Asia Theater of Operations

The Board further notes that in April 2008 the Veteran was afforded a VA examination for his lupus to determine if he actually had lupus or whether his symptoms were related to an undiagnosed illness.  At that examination the Veteran claimed that he was misdiagnosed with lupus in 1997.  The examiner reviewed the Veteran's medical history and found that as he was diagnosed with lupus via microscopic renal biopsy, and that testing was consistent with the diagnosis of lupus.  He further reviewed the Veteran's symptoms and claimed conditions and, finding etiologies for each condition, concluded there was no evidence that the Veteran had an undiagnosed illness.  Therefore, this VA examination does not provide new or material evidence with regard to substantiating the Veteran's claim.

The Board notes that the Veteran has submitted statements asserting that his undiagnosed illness is caused by his service during the Gulf war.  As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a disease, and whether he has a specific diagnosis.  See Layno v. Brown, 6 Vet. App. 465(1994), Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  As such, he is competent to report symptomatology, such as feeling weak, but not to determine the cause of bone deterioration.  Moreover, pertinently, the Veteran has not stated that he had qualifying service in the Persian Gulf region, which is relevant to reopening and granting his claim.  Thus, his statements do not serve as evidence that would mandate reopening, as even if the claim was reopened, the statements would not support service connection or trigger any duty to assist on the part of VA.

As noted, evidence is material only if it is relevant to and probative of an issue that was a specific basis for denial of the last final disallowance.  Evans v. Brown, 9 Vet. App. 273(1996).  While there is a "low threshold" for determining that additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim, it is a threshold, and in the absence of any new evidence to show that the Veteran has a current disorder undiagnosed illness or that he had qualifying service, new and material evidence has not been received which addressed any basis for the prior, final decision.  In essence, even if the Veteran's claim were to be reopened, there would be no basis upon which service connection could be granted, and not duty to assist would be triggered.  

Therefore, the claim for entitlement to service connection for an undiagnosed illness under 38 C F R § 3.317, to include a skin disorder of the arms and shoulders, memory loss, blackouts, fatigue, malaise, weakness and loss of muscle mass secondary to disuse and cachexia, previously claimed as service connection for lupus is not reopened.

Entitlement to Compensation under 38 U.S.C.A. § 1151 for Bilateral Shoulder and Hip Disabilities

The Board notes that as these issues involve application of similar facts to the same law, they will be addressed together.

The Veteran filed a claim for entitlement to 38 U.S.C.A. § 1151 benefits in April 2005, asserting that his bilateral shoulder and hip disabilities were caused by his lupus treatment 1997, specifically from the use of the steroid Prednisone.  

Under 38 U.S.C.A. § 1151, compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if (1) the disability or death was not the result of the veteran's willful misconduct, (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under the law administered by the Secretary, and (3) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Such disability or death need not be "directly" caused by the "actual" medical care provided by VA personnel; however, section 1151 does not extend to the "remote consequences" of VA medical treatment.  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013) (additional disability was caused by VA medical treatment where injury was due to improperly installed restroom grab bar, as equipment specifically designed to assist the disabled are a necessary component of the health care services VA provides).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (given orally or in writing) or implied under the circumstances specified in  38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In this case, the Veteran has asserted that deterioration in his hips and damage to his shoulders was caused by his treatment for lupus, which he was diagnosed with in 1997 while under VA care at the VAMC in Gainesville.  The Veteran asserts this his lupus was misdiagnosed and that he does not have lupus at all; thereby claiming that treatment for such diagnosis was an error on the part of VA.  

First, the Veteran must establish that taking Prednisone, as prescribed by the VA, directly caused his bilateral hip and/or shoulder disabilities.  In February 2012, the Veteran was afforded a VA examination to determine if his hip and shoulder conditions were the direct cause of the steroid treatment, and, if so, whether such was the cause of any VA negligence or error.  The Veteran recounted that he developed osteonecrosis of the bilateral hips after being treated for lupus with Prednisone and that he was required to have bilateral hip replacement in 2001 because of this condition.  With regard to his shoulders, the Veteran noted that he developed significant shoulder pain after taking Prednisone, and the examiner acknowledged a diagnosis of bilateral degenerative arthritis of the shoulders, after reviewing medical imaging history.  

The examiner opined, after examination of the Veteran, that it was more likely than not that the Veteran's hip condition was caused by his Prednisone treatment, as osteonecrosis is a common result of steroid treatment.  However, he found that degenerative arthritis is not a result of Prednisone and therefore that it was less likely as not that the steroid treatment caused the Veteran's shoulder conditions.  
It appears clear that at this time, even were the Board to seek yet another medical opinion, it would not be possible for a medical professional to opine with even 50 percent confidence that Prednisone caused the Veteran's bilateral shoulder arthritis.  Therefore, this claim for compensation must be denied and no further analysis of the criteria for entitlement to compensation under 38 U.S.C.A. § 38 U.S.C.A. § 38 U.S.C.A. § 1151 is necessary.  

The evidence, however, does show a high likelihood that Prednisone contributed to the development of hip disabilities in the Veteran.  Thus, the Board finds it appropriate to continue the analysis, to determine if the Veteran's hip disabilities was the result of carelessness etc. on the part of VA or an event not reasonably foreseeable that would establish entitlement to compensation under 38 U.S.C.A. § 1151.

The examiner concluded by opining that the Veteran's Prednisone treatment was the appropriate treatment for his lupus, concluding therefore that prescription of such treatment was not the result of carelessness, negligence or lack of skill on the part of VA.  His opinion indicated that the Veteran's hip condition was a foreseeable consequence of the Veteran's steroid treatment.  The Board finds that the Veteran has not successfully shown that VA failed to exercise the degree of care expected of a reasonable health care provider when choosing to prescribe Prednisone for his lupus.  Indeed, the medical opinion rendered in this case does not support a finding that a reasonable health care provider would not have provided care in the manner administered by VA when prescribing Prednisone to treat the Veteran's auto immune disability.  In fact, the evidence clearly shows the decision to prescribe Prednisone for the alleged lupus was, in fact, a preferred treatment choice.  However, as the examiner noted, osteonecrosis is a common result of steroid treatment.  As such, it would be considered a reasonably foreseeable result.

The next question, therefore, is whether VA improperly provided treatment without adequate informed consent.  Informed consent is defined as "freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment."  38 C.F.R. § 17.32(c).  This information should include the expected benefits, the reasonably foreseeable associated risks, the complications or side effects, the reasonable and available alternatives and the anticipated results if nothing is done.  Id.  Informed consent is required for diagnostic or therapeutic procedures in the following cases: where the use of sedation is required; where the use of anesthesia or a narcotic is required; where the procedure may produce significant discomfort for the patient; where there is a significant risk of complication or morbidity; or where an injection of a substance into a joint space or body cavity is required.  See 38 CFR 17.32(d).  In general, low risk procedures, such as the administration of most drugs, routine x-ray procedures, etc., only require oral informed consent.  VHA Handbook 1004.01 (Aug. 14, 2009).  The necessity of explicit informed consent for the prescription of medication does not appear as a requirement in VA regulations.

The Board has reviewed the records surrounding the initial prescription of Prednisone.  Treatment records show that the Veteran was hospitalized for his symptoms in November 1997 after experiencing irritability, fatigue, difficulty breathing and skin problems.  He was diagnosed with lupus and was prescribed the treating steroid shortly thereafter.  

The Board acknowledges the Veteran's argument in the prior DAV May 2011 brief that his consent to the risks of Prednisone were not obtained when he began treatment.  It is indeed possible the Veteran was, in fact, not cognizant of all of the possible side effects and risks of Prednisone, including the risk of hip disability, when he began taking the medication.  However, the United States Court of Appeals for Veterans Claims (Court) dealt with this issue of lack of information regarding a potential adverse effect of treatment in McNair v. Shinseki, 25 Vet. App. 98 (2011).  In that case, a veteran filed for Section 1151 benefits based on continual nerve pain experienced after surgery.  Prior to surgery she had signed an authorization form; however, the form was general and did not state that the specific risks were discussed prior to surgery.  The veteran argued that the specific risk of nerve pain was not disclosed to her and that therefore she had not given informed consent.  The Court addressed whether the presumption of regularity should apply in Section 1151 cases with respect to the informed consent requirement.  The presumption of regularity generally provides that public officers perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  The Court concluded that "the diversity of patients, procedures, and circumstances . . . counsels against recognizing a presumption that a doctor has fully informed a particular patient about a particular consequence of a particular medical procedure simply because a generic consent form has been filled out properly."  Id. at 105-07.  However, the Court further held that "a failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment." Id.

Here, the record clearly demonstrates that Prednisone worked to alleviate the Veteran's symptoms, and it is reasonable to conclude that someone faced with the same immediate need to alleviate symptoms would have proceeded with treatment because that treatment undeniably worked better than any other.

The Board further finds that even if the Veteran was not given a written information sheet detailing all the risks of Prednisone, such action does not automatically lead to the conclusion that that the Veteran took the medication without having been given adequate informed consent.  See Halcomb v. Shinseki, 23 Vet. App. 234, 241(2009) (finding that given that "the Secretary's regulations and handbook do not require a detailed recitation of all of the information conveyed in securing informed consent, it cannot be presumed that the appellant's complications were not discussed simply because they were not recorded.")  Based on the foregoing, the Board concludes that a finding of informed consent has not been defeated in this case.

The Board understands the ongoing frustration the Veteran feels and his steadfast belief that the steroid treatment directly caused his hip disabilities and that, therefore, because VA prescribed the medication, he is entitled to compensation.  However, the record does not contain conclusive evidence of fault on the part of VA in prescribing Prednisone to treat the diagnosed lupus.  In addition, the evidence does not support a finding that adequate informed consent pursuant to VA regulations was not obtained or that the development of a hip condition was an event not reasonably foreseeable following the prescription of Prednisone.

Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims for compensation under 38 C.F.R. 
§ 1151 must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49(1990); Ortiz v. Principi, 274 F. 3d 1361(Fed. Cir. 2001).



ORDER

New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for an undiagnosed illness under 38 C F R 
§ 3.317, to include a skin disorder of the arms and shoulders, memory loss, blackouts, fatigue, malaise, weakness and loss of muscle mass secondary to disuse and cachexia, previously claimed as service connection for lupus; reopening of the claim is denied.

The claim of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a bilateral shoulder disability, as a result of treatment at a VA medical facility is denied.

The claim of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a bilateral hip disability, as a result of treatment at a VA medical facility is denied.


REMAND

In May 2015, the RO continued the Veteran's 60 percent rating for his service-connected asthma.  By letter in July 2015, the Veteran expressed disagreement with this denial of an increased rating.  Unfortunately, to date, it does not appear that a statement of the case (SOC) has been issued with respect to the claim.  As such, a SOC must be issued and the Veteran given an opportunity to perfect the appeal of this claim.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a SOC with respect to the issue of entitlement to an increased evaluation for asthma.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these matters to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If, and only if, the Veteran submits a timely substantive appeal concerning these additional issues should the issues be forwarded to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


